Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-6 are present for examination.

Information Disclosure Statement
3.	The information disclosure statements (IDS) filed on 08/31/2021 (2 IDSs) are considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11,086,876.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the instant application is a similar version of the claimed invention of the above identified U.S. Patent with the similar intended scope as shown below:

Instant Application
Patent No. 11,086,876
Claim 1.  A method, comprising:
a storage device receiving a filtered data block request from a database server specifying a range of data blocks to scan according to one or more filtering criteria specified by said filtered data block request, said range of data blocks corresponding to a plurality of regions described by a summary that is stored in non-volatile RAM (NVRAM) of said storage device;
for a subset of regions of said plurality of regions:
based on said summary, determining that said subset of regions does not contain any data blocks that have rows that satisfy said one or more filtering criteria;
in response to determining that said subset of regions contains no data blocks that have rows that satisfy said one or more filtering criteria, pruning said subset of regions from scanning and filtering; and





















for a first region of said plurality of regions not in said subset of regions, 
in response to determining a result for said one or more filtering criteria for said filtered data block scan on a first region of said plurality of regions:
determining that the result for said one or more filtering criteria for said filtered data block scan on a first region satisfies one or more criteria for updating the summary; and
in response to determining that the result for said one or more filtering criteria for said filtered data block scan on a first region satisfies one or more criteria for updating the summary, updating in place within said NVRAM at least one entry in said summary based on said result for said one or more filtering criteria. 
Claim 1. A method, comprising:
a storage device receiving a filtered data block request from a database server specifying a range of data blocks to scan according to one or more filtering criteria specified by said filtered data block request, said range of data blocks corresponding to a plurality of regions described by an access-derived summary that is stored in non-volatile RAM (NVRAM) of said storage device;
for a subset of regions of said plurality of regions:
based on said access-derived summary, determining that said subset of regions do not contain any data blocks that have rows that satisfy said one or more filtering criteria;
in response to determining that said subset of regions contains no data blocks that have rows that satisfy said one or more filtering criteria, pruning said subset of regions from scanning and filtering; and

performing a data block write operation to a particular data block within a second region of said plurality of regions;
modifying in-flight metadata stored in said NVRAM to mark said second region as being subject to an in-flight data block write operation;
for said filtered data block request:
determining said in-flight metadata marks said second region as being subject to an in-flight a data block write operation;
in response to determining said in-flight metadata marks said second region as being subject to an in-flight data block write operation, performing a filtered data block scan of said second region;
for a first region of said plurality of regions not in said subset of regions:
in response to determining a result for said one or more filtering criteria for filtered data block scan on said first region of said plurality of regions, updating said access-derived summary based on said result for said one or more filtering criteria.


It is noted that claim 9 of Patent No. 11,086,876 recites the similar limitations of claim 1, and is rejected due to the similar reasons set forth above.




Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0088813 (hereinafter Lahiri) in view of U.S. 2016/0371347 (hereinafter Aronovich). 

	Regarding claim 1, Lahiri discloses a method, comprising:
a storage device receiving a filtered data block request from a database server specifying a range of data blocks to scan according to one or more filtering criteria specified by said filtered data block request, said range of data blocks corresponding to a plurality of regions described by a summary (i.e., fig. 2) that is stored in non-volatile RAM (NVRAM) of said storage device ([0017, 0019-0020 and 0047]; fig. 2; storing data in an in-memory which can be non-volatile RAM; a column is scanned to determine rows that have column values that satisfy one or more filtering criteria; and the query is computed by the in-memory DBMS in response to receiving a database statement; the row page and column page showing the various database operations are disclosed as an additional page structure);
for a subset of regions of said plurality of regions:
based on said summary, determining that said subset of regions does not contain any data blocks that have rows that satisfy said one or more filtering criteria ([0049]; since the system of Lahiri discloses the feature of determining the rows that have column values that satisfy one or more filtering criteria, it is expected to see the rows that do not satisfy the filtering criteria);
in response to determining that said subset of regions contains no data blocks that have rows that satisfy said one or more filtering criteria, avoid said subset of regions from scanning and filtering ([0049 and 0051]; the bloom filter in the value statistics of a column page is used to identify the existence or not of a column value in a column page; it is determined from the value statistics in the column page whether or not any column values stored in the column page could satisfy the filtering criteria.  If not, further columnar scanning processing of the column page is avoided, and no row pointers are returned for the column page); and
for a first region of said plurality of regions not in said subset of regions, in response to determining a result for said one or more filtering criteria for said filtered data block scan on a first region of said plurality of regions ([0049]):
determining that the result for said one or more filtering criteria for said filtered data block scan on a first region satisfies one or more criteria for updating the summary; and in response to determining that the result for said one or more filtering criteria for said filtered data block scan on a first region satisfies one or more criteria for updating the summary, updating in place within said NVRAM at least one entry in said summary based on said result for said one or more filtering criteria ([0052-0053 and 0055]; a row may be updated in the memory that stores column-major dada). 
Lahiri does not explicitly disclose the feature of applying a pruning scheme for the subset of regions from scanning and filtering.  However, Aronovich discloses the feature of pruning the user data segment IDs by querying the back reference ([0038 and 0047-0049]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Aronovich in the system of Lahiri in view of the desire to enhance the database management system by utilizing the pruning scheme resulting in improving the efficiency of the optimal columnar scanning.  Additionally, Lahiri discloses one or more non-transitory computer-readable media storing one or more sequences of instructions that, when executed by one or more hardware processors ([0101-0102]; fig. 6).

Regarding claim 4, Lahiri in view of Aronovich discloses the method wherein using entries includes accessing said at least one entry in place after said updating in place within said NVRAM said at least one entry (Lahiri: [0049 and 0051]). 

Regarding claim 5, Lahiri in view of Aronovich discloses the method wherein said one or more criteria for updating the summary includes that no rows in said first region of data blocks satisfy said one or more filtering criteria (Lahiri: [0049 and 0051]). 

Regarding claim 6, Lahiri in view of Aronovich discloses the method wherein said summary indicates at least one of a max value and min value in a column stored in at least some of said plurality of regions (Lahiri: [0045]; fig. 2).


9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lahiri in view of Aronovich, and further in view of U.S. 2014/0279959 (hereinafter Marwash). 

Regarding claim 2, Lahiri in view of Aronovich does not explicitly disclose the method wherein said NVRAM is byte addressable. However, such feature is well known in the art as disclosed by Marwash ([0023 and 0056]) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Marwash in the modified system of Lahiri in view of the desire to enhance the data storing scheme by utilizing the byte addressable memory resulting in improving the workload performance.

10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lahiri in view of Aronovich, and further in view of U.S. 2013/0086330 (hereinafter Baddepudi). 

Regarding claim 3, Lahiri in view of Aronovich discloses the method further including after volatile memory in said storage device:
receiving another filtered data block request; and to perform region pruning for said another filtered data block request, using entries in said summary (Lahiri: [0048-0049, 0051 and 0096]; figs. 2-3) and (Aronovich: [0038 and 0047-0049]).
While the system of Lahiri stores data in volatile and/or non-volatile RAM ([0019]), the references do not explicitly disclose features of losing data due to loss of power to said volatile memory; using data that were stored were in said NVRAM before said loss of power, such features are well known in the art as disclosed by Baddepudi ([0005-0007 and 0033]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Baddepudi in the modified system of Lahiri in view of the desire to enhance the database management system by utilizing the uniqueness of data storages resulting in improving the data process optimization.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161